Citation Nr: 0514361	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  98-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, including schizoaffective disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from March 1964 to 
March 1968 and was honorably discharged.  He reentered active 
service in November 1978 but was discharged as unsuitable in 
December 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO).

The case was remanded for further development in June 2004.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's claim for service connection for an acquired 
psychiatric condition was denied in a decision by the Board 
in December 1980, which found that appellant's acquired 
psychiatric condition was not incurred in service.  

2.  Appellant's requests to reopen the claim were denied by 
rating decisions in March 1984, November 1987, and July 1988, 
based on findings that new and material evidence had not been 
received to reopen the claim.  Appellant was notified of the 
denials but did not appeal within one year.  The July 1988 
rating decision was the last final denial of the claim for 
any reason.   

3.  Evidence of record at the time of the last final denial 
of the claim consisted of service medical and personnel 
records, correspondence from appellant, appellant's testimony 
before the RO's Rating Board, correspondence from private 
medical providers, report of VA psychiatric examination in 
September 1979, inpatient treatment records from Eastern 
Pennsylvania Psychiatric Institute and from Coatesville VA 
Medical Center, and medical evidence received from the 
Railroad Retirement Board.

4.  Evidence added to the record since the last final denial 
of the claim consists of correspondence from appellant, VA 
psychiatric examination conducted in February 1997, treatment 
notes from Hampton Hospital, treatment notes from Family 
Services of Burlington County, treatment notes from Carrier 
Foundation, and treatment notes from the Coatesville and 
Hampton VA Medical Centers.  

5.  Evidence added to the file since the rating decision of 
July 1988 does not bear directly and substantially on the 
specific matter under consideration, is cumulative and 
redundant of the evidence of record, and is not, by itself or 
in conjunction with other evidence, so significant that it 
must be considered in order to fairly adjudicate the claim. 


CONCLUSION OF LAW

Evidence received since the last final rating decision of 
July 1988 in regard to the claimed acquired psychiatric 
disorder is not new and material; the claim for service 
connection for that disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen the claim was received in October 1996.  As new 
evidence was received, the request to reopen was denied by 
rating decisions in May, June, July, and October 1997.  These 
rating decisions, the Statement of the Case (SOC) in 
September 1998, and the Supplemental Statements of the Case 
(SSOC) in August 2003 and January 2005 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a pre-VCAA duty-to-assist 
letter in January 2000, and VCAA duty-to-assist letters in 
April 2001 and June 2004 during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to reopen a 
previously denied claim and establish entitlement to service 
connection for a disability.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
In this case, RO obtained treatment records from the two VA 
medical centers and the several private medical providers 
identified by appellant as having relevant information.  
Appellant was scheduled to testify before the Board at his 
request, but he failed to appear for two scheduled hearings.

The VCAA establishes that in most cases VA must also provide 
a medical examination, or obtain medical opinion, when 
necessary to adjudicate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  However, for a 
finally denied claim, VA is not required under the VCAA to 
provide a medical examination unless the claim is first 
reopened upon receipt of new and material evidence.  38 
C.F.R. § 3.159(c)(4)(C)(iii).  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Records from appellant's first enlistment (March 1964 to 
March 1968) include his enlistment physical examination in 
January 1964, which showed no indication of a psychiatric 
abnormality.  In April 1967, appellant reported for sick call 
complaining of "pressure building up" and requesting 
psychiatric consultation; he was treated for "acute anxiety 
reaction."  His discharge physical examination in January 
1968 has no notation of a psychiatric abnormality.  

Appellant served in the Air Force Reserve during the period 
April 1975 to April 1977.  An Air Force Reserve report of 
physical examination dated October 1977 gives no indication 
of a current psychiatric abnormality.  Appellant was 
discharged from the Air Force Reserve in order to enlist in 
the Regular Army.  At the time of his discharge from the Air 
Force Reserve, appellant was a Staff Sergeant.

Records from appellant's second enlistment (November 1978 to 
December 1978) include his enlistment physical examination in 
August 1978, which showed no indication of a psychiatric 
abnormality.  A treatment note in December 1978 shows that 
appellant was upset about actions occurring in the Army and 
wanted to be discharged.  A mental status evaluation in 
December 1978 recommended discharge for reasons of 
unsuitability.  The mental status evaluation noted that 
appellant's behavior, level of alertness, mood, thinking 
process, thought content, and memory were all normal, and 
that there was no significant mental illness.  His separation 
physical examination in December 1978 made no mention of a 
psychiatric abnormality.  The stated reason for discharge was 
"unsuitability - apathy, defective attitude, or inability to 
expend effort constructively."

In April 1979, appellant submitted a claim for service 
connection for depression, exhaustion, and fatigue, beginning 
approximately December 1978.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in September 1979 in which he asserted that his 
claimed mental condition had its onset during his first 
enlistment, when he was subjected to an illegal guerilla 
tactics and concentration camp program.  The letter asserts 
that appellant suffered recurrences of that trauma that kept 
him in a menial civilian job during the period 1968 to 1978, 
and that caused his discharge from the Army in his second 
enlistment in December 1978.

Appellant had a VA psychiatric examination in September 1979.  
Appellant complained of depression, anxiety, and tenseness 
beginning 13 years previously.  Appellant stated that he was 
treated for nervousness in Taiwan in 1966 but denied any 
treatment after his discharge from his first enlistment in 
1968.  The examiner noted appellant's behavior and demeanor, 
and noted no abnormalities.  The examiner's diagnosis was 
chronic mild depressive neurosis, with mild anxiety features.

RO issued a rating decision in March 1980 that denied service 
connection for nervous condition.  

Appellant submitted a VA Form 9 in May 1980 asserting that 
his claimed disorder did not begin recently, but rather was a 
chronic disorder that had continued without interruption 
since 1965.  In support, appellant enclosed a letter from Dr. 
S.L.P., a private physician, stating that Dr. S.L.P. saw 
appellant during the period 1970 to 1971 and provided 
treatment and prescription medications for depression and 
anxiety.

Appellant testified in a hearing before the RO's Rating Board 
in July 1980.  Appellant testified that his claimed 
disability began with prisoner-of-war training that he 
underwent at Fort Devens, Massachusetts, in 1965.  Appellant 
was only mildly depressed and mildly anxious during his 
subsequent assignment in Florida, which was not a 
particularly stressful assignment.  His next assignment was 
in Taiwan, and the stresses of that assignment caused 
appellant to seek psychiatric help on three or four 
occasions.  After being discharged from his first enlistment, 
appellant experienced episodes of depression, and he entered 
treatment with Dr. S.L.P., who was still treating appellant 
at the time of the hearing.  

In December 1980, the Board issued a decision denying service 
connection for an acquired psychiatric disorder, based on its 
review of the evidence described above.

In January 1984, appellant submitted a VA Form 21-4138 
listing his chronology of symptoms beginning in Taiwan in 
1966.  The document asserted that appellant was currently 
under treatment by Dr. J.C., who had diagnosed appellant with 
mixed-type schizophrenia and depression.

The file contains an Employment Capacity Assessment Form 
executed by Dr. J.C. in January 1984.  The document asserts 
that appellant currently had mixed-type schizophrenia with 
depression, and also had anemia, and that appellant was 
probably permanently unable to work.  The document does not 
provide an opinion regarding the etiology of the condition.

RO issued a rating decision in March 1984 denying reopening 
of the claim, based on a finding that the evidence described 
above did not constitute new and material evidence. 

The file contains an inpatient treatment record from Eastern 
Pennsylvania Psychiatric Institute showing that appellant 
received treatment from September to November 1986.  The 
records provide detailed information in regard to appellant's 
current condition and treatment but provide no opinions 
regarding etiology.  The discharge diagnosis was 
schizoaffective disorder, depressed.

The file contains inpatient treatment records from the 
Coatesville, Pennsylvania VA Medical Center (Coatesville 
VAMC) showing that appellant was treated at that facility on 
four occasions: August through September 1986, February 
through March 1987, and twice in March 1987.  Appellant 
reported on these occasions that his psychiatric problems 
began when he was fired from his civilian job in 1978 or 
1979.  The treatment records discuss the current symptoms and 
treatment, but do not provide an opinion in regard to the 
etiology of the condition.  The discharge diagnoses included 
acute paranoid disorder, chronic paranoid schizophrenia, and 
schizoaffective disorder.  

In May 1987, RO issued a rating decision that determined the 
hospital records discussed above were not new and material 
and therefore did not support reopening the claim.

Appellant received inpatient psychiatric treatment at 
Coatesville VAMC in July 1987.  Appellant stated that he had 
his first nervous breakdown in 1978 after being fired by the 
railroad.  The treatment report notes current symptoms and 
treatment in detail but provides no opinion regarding 
etiology.  The discharge diagnosis was chronic paranoid 
schizophrenia.

In September 1987, RO received a number of documents from the 
Railroad Retirement Board in regard to appellant, as 
discussed below.

The file contains a report to the Railroad Retirement Board 
by psychiatrist J.H.F.H., conducted at United Medical 
Philadelphia in February 1986.  The report documents 
appellant's military history briefly, and documents 
appellant's social history, family history, and current 
symptoms at length.  Dr. J.H.F.H. did not provide an opinion 
in regard to etiology.  The examiner's diagnosis was 
schizoid, paranoid personality disorder.

The file contains a letter to the Railroad Retirement Board 
by Dr. N.J.B. dated July 1985.  Dr. N.J.B. stated that 
appellant appeared to have major psychological and perhaps 
psychiatric problems, but also stated that Dr. N.J.B. felt 
himself to not be competent to comment on appellant's 
emotional or psychiatric difficulties. 

The file contains a letter written to the Railroad Retirement 
Board by Dr. J.Y. in January 1985.  The letter states that 
appellant attributed his psychiatric problems to his 
termination by the railroad in 1978.  Dr. J.Y. noted 
appellant's current symptoms at length but made no opinion in 
regard to etiology of the condition.  His psychiatric 
diagnosis was major depression, rule out schizophrenia.

In November 1987, RO issued a rating decision that determined 
the documents obtained from the Railroad Retirement Board did 
not constitute new and material evidence to warrant reopening 
the claim.

Appellant submitted a VA Form 9 in May 1987, asserting that 
his depression was first treated in Taiwan.  RO issued a 
rating decision in July 1988 notifying appellant that the 
Taiwan issue had been previously considered and was not new 
and material. 

Appellant submitted the instant request to reopen the claim 
in October 1996.

Appellant had a VA psychiatric examination in February 1997 
in support of his new and unrelated claim for service 
connection for post-traumatic stress disorder (PTSD).  
Appellant stated that he did not have PTSD, but rather had 
bipolar disorder.  The examiner recorded appellant's behavior 
during interview and noted that appellant seemed to have a 
long and complicated psychiatric history.  The examiner 
diagnosed probable depressed schizoaffective disorder, versus 
paranoid schizophrenia.  The examiner did not provide an 
opinion in regard to the etiology of the condition.

In May 1997, RO received treatment records from Hampton 
Hospital showing treatment for schizoaffective disorder from 
September to October 1992, from October to November 1992, 
from November to December 1992, from August to September 
1993, in November 1993, and from January to February 1994.  
Appellant stated that he believed his stress began in the 
Army but did not otherwise elaborate.  The Hampton Hospital 
notes provide detailed information regarding appellant's 
current symptoms and treatment, but do not provide an opinion 
regarding etiology.   

In May 1997, RO also received records from Family Service of 
Burlington County showing benefits received from July to 
November 1991, in May 1995, and from April to July 1996.  
Current diagnoses are variously recorded as bipolar disorder, 
anxiety, and schizoaffective disorder.  The notes from Family 
Service do not provide an opinion regarding etiology.

RO issued a rating decision in June 1997 that reviewed the 
evidence on the merits and denied service connection for 
psychosis, diagnosed as schizoaffective disorder, based on a 
finding that the claimed disorder was not incurred in or 
aggravated by military service, and/or that a psychosis was 
not present to a compensable degree within the first year 
following discharge.

In July 1997, RO received inpatient treatment records from 
Carrier Foundation showing treatment from January 1995 to 
February 1995.  Appellant was involuntarily committed to that 
facility.  Treatment notes record appellant's symptoms and 
treatment in detail but provide no opinions regarding 
etiology.
The discharge diagnosis was schizoaffective disorder.

Appellant submitted a VA Form 9 in November 1998 in which he 
asserted that he first incurred his debilitating disease 
while stationed in Taiwan, but was not properly treated by a 
specialist at that time.  Appellant began working for the 
railroad in 1968, but was forced to retire in 1978 due to his 
condition.  Appellant is not totally disabled and housebound.

Appellant had additional inpatient treatment at Hampton 
Hospital in August 1999.  The treatment notes are detailed in 
regard to symptoms and treatment but provide no opinion 
regarding etiology.  The discharge diagnosis was 
schizoaffective disorder.

In January 2000, RO received additional records from 
Burlington Family Service.  A cover letter dated January 2000 
stated that appellant had a long history of psychiatric 
problems, including chronic schizophrenia with psychotic 
exacerbations.  Appellant's current diagnosis was 
schizoaffective disorder.  The treatment notes were detailed 
in regard to current symptoms and treatment but did not 
discuss etiology. 

In May 2001, RO received inpatient treatment notes from 
Coatesville VAMC showing that appellant received inpatient 
psychiatric treatment in July through September 1987.  The 
notes show that appellant had departed the facility 
prematurely earlier in July 1987 and returned because he 
could not find housing elsewhere.  The notes are detailed in 
regard to current symptoms but do not discuss etiology.  
Discharge diagnosis was chronic paranoid schizophrenia with 
acute exacerbation.

In July 2001, RO received treatment notes from Hampton, 
Virginia, VAMC showing that appellant received inpatient 
treatment in July 1990 for major depression.  He was 
subsequently treated in September through November 1990 
pursuant to a detention order, at which time the examiner 
obtained assistance from appellant's son in recording 
appellant's history, including family history positive for 
schizophrenia in appellant's mother and brother.  Discharge 
diagnosis in November 1990 was bipolar disorder, manic, with 
psychosis.  Treatment notes from Hampton VAMC are very 
detailed in regard to appellant's current symptoms and 
treatment but do not provide an opinion in regard to 
etiology.  
    
Appellant was scheduled to testify at Travel Board hearing in 
September 2003 but failed to appear.  He was subsequently 
scheduled to testify in a video hearing before the Board in 
April 2004, but he again failed to appear. 

III. Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication; i.e., the rating decision of 
July 1988 that found new and material evidence had not been 
received at that point.  If new and material evidence is 
presented or secured to a disallowed claim the Board can 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Otherwise, the Board's inquiry 
must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Evidence that was considered by VA at the time of the last 
final denial (the rating decision in July 1988) consisted of 
the following: service medical and personnel records, 
appellant's theory of causation as articulated in his claim 
for benefits and correspondence to VA, VA psychiatric 
examination in September 1979, letter from Dr. S.L.P., 
appellant's testimony before the RO's Rating Board in July 
1980, Employment Assessment Capacity Assessment form from Dr. 
J.L. in June 1984, inpatient treatment records from Eastern 
Pennsylvania Psychiatric Institute and from Coatesville VAMC, 
and correspondence regarding appellant received from the 
Railroad Retirement Board.

The evidence added to the file since the rating decision in 
July 1988 consists of the following: correspondence from 
appellant (claim form, VA Form 9, etc.), VA PTSD examination 
conducted in February 1997, treatment notes from Hampton 
Hospital, treatment notes from Family Services of Burlington 
County, treatment notes from Carrier Foundation, and 
treatment notes from the Coatesville and Hampton VAMCs.  All 
of this evidence is "new" in that it was not before the 
adjudicator at the time of the last final denial of the 
claim.   However, the evidence is not "material" in that 
the medical evidence addresses the current severity of 
appellant's psychiatric disorder, but provides no information 
relevant to the etiology of that disorder.  Correspondence 
from appellant is not material because it simply asserts, 
without elaboration, that his symptoms were first treated 
during service in Taiwan, which is cumulative and redundant 
of evidence that was considered at the time of the last final 
adjudication.

Having determined that new and material evidence has not been 
received, the Board finds that the claim has not been 
reopened.  The Board cannot consider the merits of the case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


